Citation Nr: 1034218	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a July 2010 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension was not shown by the evidence to 
be manifested by diastolic pressure that is predominantly 110 or 
greater or by systolic blood pressure that is predominantly 200 
or more at any time during the period relevant to this appeal. 

2.  The Veteran's hypertension was not shown by the evidence to 
present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2009).

2.  The Veteran's hypertension does not present an exceptional or 
unusual disability that renders the rating schedule inadequate. 
38 C.F.R. § 3.321(b)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in August 2005 that 
explained VA's duty to assist him with developing his claim.  The 
letter also informed the Veteran that, in order to receive a 
higher rating for his disability, he needed to show that it got 
worse.

While the August 2005 letter did not provide the notice required 
by Dingess, it is noted that such case refers to claims for 
service connection rather than claims for increased ratings.  In 
any event, a statement of the case (SOC) that was sent to the 
Veteran in November 2007 fully explained what he needed to show 
in order to receive a higher rating for hypertensive vascular 
disease, with explicit reference to the rating schedule, and the 
Veteran's claim was subsequently readjudicated in a February 2009 
Supplemental Statement of the Case (SSOC).  Furthermore, the 
Veteran actually understood what was set forth therein because at 
various times, including at his hearing, the Veteran explicitly 
disagreed with the requirements that were set forth in the rating 
schedule in order to receive a 20 percent rating.  He contended 
that while his blood pressure readings admittedly failed to meet 
the requirements set forth in the rating schedule for a rating 
higher than 10 percent, these provisions should not be applied to 
his case or, alternatively, his case should be evaluated with 
respect to what his blood pressure would hypothetically be absent 
medication.

In addition to providing various notices to the Veteran, VA also 
must make reasonable efforts to assist him or her in obtaining 
the evidence that is necessary to substantiate his or claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA has of 
record evidence including VA treatment records, service treatment 
records, blood pressure monitoring charts that were submitted by 
the Veteran, and a transcript of the Veteran's testimony at the 
July 2010 hearing.  Two VA examinations were provided to the 
Veteran.  While the Veteran argued to the RO that the first VA 
examination was inadequate, he was provided a second examination 
that fully complied with the requirements for such examinations.  
Thus, regardless of the adequacy of the first examination, the 
Veteran nonetheless received a proper VA examination.  The 
Veteran did not identify any evidence in support of his claim 
that is not included in the claims file, and it does not appear 
from the record that any such evidence exists.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case.  

II. Increased Rating

The Veteran contends that he should receive a rating higher than 
10 percent for his hypertension.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
diagnostic code 7101.  A 10 percent rating applied when the 
Veteran's diastolic blood pressure is predominantly 100 or more, 
or his systolic blood pressure is predominantly 160 or more, or 
the Veteran has a history of diastolic pressure of predominantly 
100 or more and is on continuous medication for control.  A 20 
percent rating is applied when a Veteran's diastolic blood 
pressure is predominantly 110 or more or his systolic pressure is 
predominantly 200 or more.  A 40 percent rating applies when a 
Veteran's diastolic pressure is predominantly 120 or more.  A 60 
percent rating applies when a Veteran's diastolic blood pressure 
is predominantly 130 or more.

The Board reviewed the Veteran's blood pressure readings from 1 
year prior to the date that he filed his claim until June 2010, 
which is the date of the most recent blood pressure reading that 
was submitted by the Veteran in connection with this claim.  The 
Board's review included both the Veteran's VA treatment records 
through February 2008 and the blood pressure monitoring charts 
and records that the Veteran submitted which covered periods 
until June 2010.  These records do not show that the Veteran has 
diastolic blood pressure that is predominantly 110 or more or 
that his systolic blood pressure is predominantly 200 or more.  
While the Veteran's blood pressure fluctuated considerably at 
times, his diastolic blood pressure was never recorded at 110 or 
more and there was only one instance when his systolic blood 
pressure was recorded at 200 or more.  On that occasion, the 
Veteran was performing a thallium stress test and was at maximum 
exercise capacity; thus, this score is not representative of the 
Veteran's blood pressure while resting or performing typical 
daily activities.  In any event, a single instance of systolic 
blood pressure that is over 200 does not establish predominance, 
given the numerous blood pressure readings of record which 
document the Veteran's blood pressure as considerably lower.  His 
most recent blood pressure reading of record was 128/60.

The Veteran was also afforded two VA examinations with respect to 
his blood pressure.  At the first examination in October 2005, 
the Veteran reported that his hypertension at times caused 
lightheadedness and headaches.  He took medication to treat his 
hypertension and there were no side effects from this.  Three 
readings of his blood pressure were each recorded as 
(systolic/diastolic) 130/58.  

The Veteran contacted VA disputing the accuracy of that 
examination insofar as he contended that 3 separate blood 
pressure readings were not actually taken during his examination.  
To ensure that the Veteran received a proper examination, he was 
provided a second VA examination which took place in September 
2007.  At that time, the Veteran reported that he took 5 
different medications to treat his hypertension but had no side 
effects from any of these.  He denied a history of heart attack 
or stroke and also denied exertional chest pain, unexpected 
dyspnea, and prior myocardial infarction.  He denied headaches, 
blurry vision, and other symptoms of hypertension.  There was no 
known end organ damage from hypertension.  Three readings of the 
Veteran's blood pressure were as follows:  126/60, 130/66, 
128/60.  

Thus, both of the VA examinations were consistent with the blood 
pressures that the Veteran exhibited throughout the appeal 
period, which were well below systolic pressures of 200 and 
diastolic blood pressures of 110.   

The Veteran contended that the rating schedule should not be 
applied to him because his blood pressure is not consistently 
controlled at or below 130/80 as is ideal given his diabetes and 
because he has to take 5 medications for his high blood pressure.  
Thus, he raised the question of entitlement to an extraschedular 
rating.

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In order to make this determination, the level of 
severity and symptoms of the claimant's service connected 
disability must be compared to the established criteria in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptoms, the 
assigned schedular evaluation is adequate.  Id.  If they do not, 
the VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Id at 115-116.  If an 
analysis of the first two steps indicates that the first two 
factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the Compensation 
and Pension Service for a determination as to whether justice 
requires the assignment of an extraschedular rating.  Id at 116.

In this case, the Veteran's symptoms do not present an 
exceptional disability picture.  While the Veteran argues that 
his blood pressure is not at an ideal level, this is contemplated 
by the 10 percent rating that he currently has for this 
disability.  In any event, the Veteran's blood pressure was well 
within his goal of at or below 130/80 at the time of his 2 VA 
examinations and a review of the Veteran's treatment records does 
not indicate that it is predominantly higher than 130/80.  More 
often, the Veteran's diastolic blood pressure was lower than 80 
although at times his systolic pressure was at or over 130.  
Thus, while the Veteran's systolic blood pressure was above the 
Veteran's goal at these times, it remained well below 200 and, as 
noted above, the rating schedule expressly contemplates that a 
Veteran with a 10 percent disability rating may have blood 
pressure that is above what is ideal for him or her.

Furthermore, the need for medication to control blood pressure is 
one of the criteria that are expressly contemplated in the 10 
percent rating that is currently assigned for the Veteran's 
hypertension.  Although the Veteran requires multiple medications 
to control his blood pressure, he did not indicate that he had 
any side effects from any of these medications.  The only effects 
of high blood pressure that were identified by the Veteran at any 
time during this appeal were headaches and lightheadedness, and 
even these symptoms were not consistently reported.  Alone, they 
are of insufficient severity to warrant an extraschedular 
evaluation. 

Furthermore, there is no evidence that the Veteran's high blood 
pressure materially interfered with his employment or caused 
repeated hospitalizations.  The Veteran did not identify any 
present effects of his hypertension on any current employment.  
The effects of the Veteran's hypertension on his ability to 
perform in his military occupational specialty over 30 years ago 
are not relevant to the time period in question herein.  There is 
no evidence of any hospitalizations for hypertension.  While the 
Veteran reported that he needed to monitor his blood pressure 
daily and attend periodic doctor appointments to ensure that his 
blood pressure did not cause secondary damage, this is not 
equivalent to repeated hospitalizations.  

Moreover, while the Veteran testified at his hearing that he was 
diagnosed with a retinal disorder that he believes was caused by 
his hypertension, there is no medical evidence of this in the 
record.  If the Veteran believes that he developed secondary eye 
pathology as a result of his hypertension, he may file a claim 
for service connection for that disability.  In any event, this 
contention is not encompassed within the current claim and does 
not support a higher rating under either schedular or 
extraschedular provisions.  

The Board also recognizes that the Veteran contended that the 
rating schedule should not be applied to him because the 
applicable regulations were written many years ago and because he 
believes that the regulations should evaluate what a Veteran's 
blood pressure would hypothetically be absent medical treatment 
rather than a Veteran's actual blood pressure.  The Board is 
without jurisdiction to award a benefit that is not permitted by 
a statute or regulation.  Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board is bound by the laws passed and the 
regulations promulgated by the Department.  38 U.S.C.A. § 7104.  
This includes the schedular and extraschedular rating provisions 
that are set forth in Title 38 of the U.S. Code and 38 C.F.R. 
Part 4.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER


A rating in excess of 10 percent for hypertension is denied.


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


